internal_revenue_service number release date index number ------------------------- ------------- ------------------------------- ------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi plr-119929-12 date date legend x ----------------------------------------- ------------------------------- trust ----------------------------------------- ---------------------------------------------------------------------- state ------ d1 d2 d3 ------------------- ------------------ ---------------------- dear -------------------- this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code the code according to the information submitted and the representations made x was incorporated on d1 under the laws of state on d2 the trust acquired x stock x filed a timely election under sec_1362 to be treated as an s_corporation effective d3 on d3 the trust was eligible to file an election pursuant to sec_1361 to be treated as a qualified_subchapter_s_trust qsst however no election was made to treat the trust as a qsst therefore the trust was not an eligible shareholder and x’s s_corporation_election was ineffective plr-119929-12 x represents that the circumstances resulting in the ineffectiveness of x’s s election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning additionally x represents that x and its shareholders have filed their federal_income_tax returns consistent with having made a valid s_corporation_election in effect for x x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary x represents that the sole income_beneficiary of the trust has reported all the income of the trust on the beneficiary’s form_1040 u s individual_income_tax_return since d3 sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1362 a_trust all of which is treated under title_26 subtitle a chapter subchapter_j part i subpart e of the united_states_code as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 a such trust will be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of a qsst must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax returns the applicable form or a statement including the information listed in sec_1_1361-1 sec_1_1361-1 provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day the stock is transferred to the trust if a c_corporation has made an election under sec_1362 to be an s_corporation s election and before that corporation’s s election is in effect stock of that corporation is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust plr-119929-12 sec_1_1361-1 provides that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 sec_1362 provides in part that if - an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based on the information submitted and the representations made we conclude that x’s d3 s_corporation_election was ineffective because x had an ineligible shareholder we further conclude that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x’s election to be an s_corporation was not otherwise ineffective and was not terminated under sec_1362 so long as the beneficiary of the trust files an effective qsst election effective d3 pursuant to the procedures set forth in sec_1_1361-1 with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the qsst election except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed or implied regarding x’s eligibility to be an s_corporation or the trust’s eligibility to be a qsst plr-119929-12 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of the letter copy for sec_6110 purposes cc
